Cross-appeals from a judgment directing a refund of certain items comprising parts of tax liens, the transfers of which were purchased by plaintiff from the defendant Village of Ossining. Appeal by plaintiff dismissed, without costs. On appeal by defendants-appellants, judgment reversed on the law, with costs, and complaint dismissed, with costs. The attempted appeal by the plaintiff is from failure* of the judgment to award him, a sum of money in accordance with his first cause of action. The judgment contains no adjudication of that cause of action. It was clearly indicated by the learned official referee that this cause of action should be dismissed, and it appears that his determination is correct. Before plaintiff could maintain an action for a refund of assessments, comprising in part tax liens which were transferred to him, on the ground that such assessments were void, he was required to commence an action to foreclose the liens and to do so within five years from the time of then- sale. (Laws of 1910, chap. 667, § 73-i, as amd. by Laws of 1925, chap. 163.) The condition precedent contained in the charter provision is applicable as it relates to refunds arising from defects or invalidity irrespective of their nature. (Lewis v. City of Lockport, 276 N. Y. 336.) If the owner of the property, although action is commenced against it, does not claim that the lien is invalid, the holder of the transfer of tax lien may not do so. The' Statute of Limitations is effective, irrespective of purchases of the transfer of tax' liens after sale. (Traktman v. City of New York, 241 N. Y. 221.) Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.